Exhibit 10.1

 



Execution Version

 

SENIOR SECURED NOTE AMENDMENT AGREEMENT

 

THIS SENIOR SECURED NOTE AMENDMENT AGREEMENT (the “Agreement”), dated as of
December 22, 2019, is made by and among Pacific Ethanol, Inc., a Delaware
corporation with headquarters located at 400 Capitol Mall, Suite 2060,
Sacramento, CA 95814 (the “Company”), and the noteholders listed on the
signature page hereto (each, a “Noteholder” and collectively, the
“Noteholders”).

 

RECITALS

 

A. The Company and each Noteholder are executing and delivering this Agreement
in reliance upon the exemption from registration afforded by Section 4(a)(2) of
the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

 

B. The Noteholders are holders of the Company’s Senior Secured Notes (the
“Existing Notes”) that were originally issued by the Company pursuant to either
the Initial Purchase Agreement (as defined below), the Additional Purchase
Agreement (as defined below), or the Senior Secured Note Amendment Agreement No.
1 (as defined below).

 

C. Each Noteholder is the beneficial owner of the principal amount of Existing
Notes set forth opposite such Noteholder’s name under the heading “Aggregate
Principal Amount of Existing Notes” on the Schedule of Noteholders attached
hereto as Exhibit A.

 

D. Pursuant to Section 6 of the Existing Notes, all Existing Notes may be
amended with the written consent of all holders of Existing Notes.

 

E. The Company and the Noteholders desire to enter into this Agreement in order
to amend and restate in their entirety, as of the date hereof, all Existing
Notes outstanding as of the date hereof (the “Amendment”), with each Existing
Note, as so amended and restated, to be in substantially in the form attached
hereto as Exhibit B (the “Amended Notes”).

 

F. As additional consideration for entering into the Amendment, the Company has
agreed with each Noteholder to issue, (i) that aggregate number of shares of the
voting Common Stock, par value $0.001 per share, of the Company (the “Common
Stock”), set forth opposite such Noteholder’s name on Exhibit A hereto under the
heading “Shares” (which aggregate amount for all Noteholders together shall be
5,530,718 Shares (as defined below) and shall collectively be referred to herein
as the “Common Shares”) and (ii) a warrant, in substantially the form attached
hereto as Exhibit C (each, a “Warrant” and collectively, the “Warrants”) to
acquire up to that number of additional shares of Common Stock set forth
opposite such Noteholder’s name on Exhibit A hereto under the heading “Warrant
Shares” (which aggregate amount for all Noteholders together shall be 5,500,000
Shares issuable upon exercise of or otherwise pursuant to the Warrants, and
shall collectively be referred to herein as the “Warrant Shares”).

 



 

 

 

G. At the Closing (as defined below), the parties hereto shall execute and
deliver a Registration Rights Agreement, in the form attached hereto as Exhibit
D (the “Registration Rights Agreement”), pursuant to which the Company has
agreed to provide certain registration rights with respect to the Registrable
Securities (as defined in the Registration Rights Agreement), under the 1933 Act
and the rules and regulations promulgated thereunder, and applicable state
securities laws.

 

H. The Amended Notes, Common Shares, the Warrants and the Warrant Shares issued
pursuant to this Agreement are collectively are referred to herein as the
“Securities.”

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Noteholders agree
as follows:

 

Article I
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

 

“Additional Common Shares” has the meaning set forth in Section 4.5.

 

“Additional Purchase Agreement” means the Note Purchase Agreement, dated as of
June 26, 2017, by and among the Company and the “Investors” (as defined therein)
as amended, restated or otherwise modified from time to time.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the 1933
Act.

 

“Agent” has the meaning set forth in the Security Agreement.

 

“Aggregate Value” means $8,296,077.

 

“Board of Directors” means the Company’s board of directors.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Buy-In Price” has the meaning set forth in Section 4.1(d).

 

“Cash Amendment Fee” means $632,000.

 

“Closing” means the closing of the of the transactions contemplated by this
Agreement pursuant to Section 2.1.

 

“Closing Date” means the date hereof.

 

“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or the nearest preceding date) on the primary Eligible
Market or exchange or quotation system on which the Common Stock is then listed
or quoted.

 



2

 

 

“CoBank Debt Documents” means all loan, security, and guarantee documents
entered into among the Company and its Subsidiaries and CoBank, ACB pursuant to
(i) that certain Credit Agreement dated as of September 15, 2017 between
Illinois Corn Processing, LLC, Compeer Financial, PCA, as lender, and CoBank,
ACB as cash management provider and agent (the “CoBank ICP Credit Agreement”);
and (ii) that certain Credit Agreement dated as of December 15, 2016 among
Pacific Ethanol Pekin, LLC, as the borrower, Compeer Financial, PCA, as the
lender, and CoBank, ACB, as the agent, each such document as further amended,
restated or modified in its entirety and in effect on the date hereof.

 

“Company’s Counsel” means Troutman Sanders LLP.

 

“Contingent Obligation” has the meaning set forth in Section 3.1(x).

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Credit Agreements” means, collectively, (i) the Credit Agreement by and among
Pacific Aurora, LLC, Pacific Ethanol Aurora West, LLC, Pacific Ethanol Aurora
East, LLC and CoBank, ACB and (ii) the Credit Agreement by and among Pacific
Ethanol Pekin, Inc., 1st Farm Credit Services, PCA and CoBank, ACB.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

 

“DTC” has the meaning set forth in Section 4.1(c).

 

“8-K Filing” has the meaning set forth in Section 4.4.

 

“Eligible Market” means any of The New York Stock Exchange, The NYSE American,
The Nasdaq Global Market, The Nasdaq Global Select Market or the Principal
Market.

 

“Environmental Laws” has the meaning set forth in Section 3.1(aa).

 

“Excluded Securities” means the issuance of (a) shares of Common Stock or
options to employees, officers or directors of the Company, or consultants to
the Company, in their capacity as such pursuant to any stock or option plan or
employment agreement duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of the securities issued
hereunder or pursuant to the Warrants and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities, and (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a Person (or to
the equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 



3

 

 

“Floor Price” means $1.50.

 

“GAAP” has the meaning set forth in Section 3.1(g).

 

“Hazardous Materials” has the meaning set forth in Section 3.1(aa).

 

“Indebtedness” has the meaning set forth in Section 3.1(x).

 

“Initial Purchase Agreement” means the Note Purchase Agreement, dated as of
December 12, 2016, by and among the Company and each “Investor” (as defined
therein) as amended, restated or otherwise modified from time to time.

 

“Insolvent” has the meaning set forth in Section 3.1(h).

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(q).

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole on a consolidated basis or (ii) materially and
adversely impair the Company’s ability to perform its obligations under any of
the Transaction Documents; provided, however, that none of the following alone
shall be deemed, in and of itself, to constitute a Material Adverse Effect: (i)
a change in the market price or trading volume of the Common Stock or (ii)
changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries taken as a whole.

 

“Material Permits” has the meaning set forth in Section 3.1(s).

 

“Material Subsidiaries” means all of the Subsidiaries of the Company other than
Kinergy Marketing LLC, Pacific Ag. Products, LLC, Pacific Ethanol Development,
LLC, Pacific Ethanol Central, LLC, Pacific Ethanol Pekin, LLC, Pacific Ethanol
Canton, LLC, Pacific Ethanol Aurora West, LLC, Pacific Ethanol Aurora East, LLC,
Pacific Aurora, LLC and each of their respective direct and indirect
subsidiaries.

 

“Non-Public Information” means material, non-public information relating to the
Company.

 

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 



4

 

 

“Payment in Kind Amendment Fee” means $1,264,000.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“PIK Notes” means those certain Senior Secured Notes originally issued by the
Company pursuant to Senior Secured Note Amendment Agreement No. 1.

 

“Principal Market” means The NASDAQ Capital Market.

 

“Required Holders” means the holders of Amended Notes representing at least 66
2/3% of the aggregate principal amount of the Amended Notes then outstanding
(excluding Amended Notes held by the Company or any of its Subsidiaries).

 

“Rule 144” and “Rule 424” means Rule 144 and Rule 424, respectively, promulgated
by the SEC pursuant to the 1933 Act, as such Rules may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC having
substantially the same effect as such Rule.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” has the meaning set forth in Section 3.1(g).

 

“Security Agreement” means, collectively, (i) the Security Agreement dated as of
December 15, 2016 by and among the Company, the holders identified therein and
the Agent identified therein, as amended by the First Amendment to Security
Agreement dated June 30, 2017 by and among the Company, holders identified
therein and the Agent identified therein, and by the Security Agreement
Amendment, and as may be further amended, restated, or otherwise modified from
time to time.

 

“Security Agreement Amendment” means that certain Second Amendment to Security
Agreement dated as of the date hereof by and among the Company, the holders
identified therein and the Agent identified therein.

 

“Senior Secured Note Amendment Agreement No. 1” means the Senior Secured Note
Amendment Agreement No. 1, dated as of December 16, 2019, by and among the
Company and each “Noteholder” (as defined therein) as amended, restated or
otherwise modified from time to time.

 

“Share Delivery Date” has the meaning set forth in Section 4.1(a).

 

“Shares” means shares of the Company’s Common Stock.

 

“Subsequent Placement” means the issuance of any shares of Common Stock other
than Excluded Securities.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person.

 



5

 

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on The NASDAQ Capital Market (or any successor thereto), or (c) if
trading ceases to occur on The NASDAQ Capital Market (or any successor thereto),
any Business Day.

 

“Trading Market” means the Principal Market or any other Eligible Market, or any
national securities exchange, market or trading or quotation facility on which
the Common Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Amended Notes, the Warrants, the Registration Rights
Agreement, the Transfer Agent Instructions and the Security Agreement.

 

“Transfer Agent” means American Stock Transfer & Co, LLC, or any successor
transfer agent for the Company.

 

“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

 

Article II
ISSUANCE OF SECURITIES

 

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing, or at such other time after the Closing as noted below or as may be
requested in writing by a Noteholder, the Company shall issue to each
Noteholder, and each Noteholder shall, severally and not jointly, acquire from
the Company, (i) an Amended Note in the principal amount set forth opposite such
Noteholder’s name on Exhibit A hereto under the heading “Principal Amount of
Amended Note,” (ii) such number of Common Shares set forth opposite such
Noteholder’s name on Exhibit A hereto under the heading “Shares”, and (iii) a
Warrant representing that number of Warrant Shares set forth opposite such
Noteholder’s name on Exhibit A hereto under the heading “Warrant Shares.” The
date and time of the Closing shall be 10:00 a.m., New York City time, on the
Closing Date. The Closing shall take place at the offices of the Company’s
Counsel. The Company and the Noteholders hereby agree that effective as of the
Closing, all the Existing Notes outstanding as of the Closing shall be amended,
restated, exchanged, replaced and superseded in their entirety by the Amended
Notes, and all Existing Notes shall be deemed cancelled in their entirety, to
cease to exist and to be of no further force and effect.

 



6

 

 

2.2 Closing Deliveries.

 

(a) At the Closing, or at such other time after the Closing as may be requested
in writing by a Noteholder or set forth below, the Company shall deliver or
cause to be delivered to each Noteholder the following:

 

(i) a duly executed Amended Note, free and clear of all restrictive and other
legends (except as set forth in the form of Amended Note attached hereto),
issued in the name of such Noteholder (or in the name of its nominee),
evidencing the aggregate principal amount of Amended Note set forth opposite
such Noteholder’s name on Exhibit A hereto under the heading “Principal Amount
of Amended Note,” registered in the name of such Noteholder;

 

(ii) the Security Agreement Amendment, duly executed and delivered by the
Company, the holders identified therein, and the Agent identified therein;

 

(iii) certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of the State of Delaware, as of a date within
ten (10) days of the Closing Date;

 

(iv) certificate evidencing the formation and good standing of each Material
Subsidiary issued by the Secretary of State of such Subsidiary’s state of
incorporation or formation, as of a date within ten (10) days of the Closing
Date;

 

(v) a certificate executed by the Secretary of the Company and dated as of the
Closing Date, certifying as to (a) the resolutions adopted by the Board of
Directors approving this Agreement, (b) the Certificate of Incorporation of the
Company, and (c) the Company’s bylaws, as amended, each as in effect at the
Closing;

 

(vi) a certificate executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, certifying the accuracy of the representation set forth
in Section 3.1 (except as to representations that speak as of a specified date,
in which case such representations shall be true and correct as of such
specified date) and the satisfaction of each of the conditions set forth in
Section 5.1(a) (except that such certification shall only be required with
respect to the Company and not any Noteholder);

 

(vii) within five (5) business days of a Noteholder’s request, one or more stock
certificates, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b)), evidencing such number of Shares set
forth opposite such Noteholder’s name on Exhibit A hereto under the heading
“Shares,” registered in the name of such Noteholder; such Shares shall, until
such Noteholder’s request, be issued in “book entry” form with the Company’s
transfer agent;

 

(viii) a duly executed Warrant, issued in the name of such Noteholder, pursuant
to which such Noteholder shall have the right to acquire such number of Warrant
Shares set forth opposite such Noteholder’s name on Exhibit A hereto under the
heading “Warrant Shares”;

 



7

 

 

(ix) delivery of executed CoBank Debt Documents;

 

(x) duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent;

 

(xi) a duly executed Registration Rights Agreement;

 

(xii) approval by each applicable Trading Market of an additional shares listing
application covering all of the Registrable Securities; and

 

(xiii) at the election of the Company, either (1) the Cash Amendment Fee payable
in cash, by wire transfer of immediately available funds to an account
designated by the Noteholder at least two (2) Business Days prior to the Closing
Date, in an amount equal to (A) x [(B)/(C)] where (A) equals the Amendment Fee,
(B) equals the principal amount of such Noteholder’s Existing Notes (not
including any PIK Notes) and (C) equals the aggregate principal amount of all
Existing Notes (not including any PIK Notes), or (2) the Payment in Kind
Amendment Fee payable through an increase in the principal amount of such
Noteholder’s Amended Note in an amount equal to (A) x [(B)/(C)] where (A) equals
the Amendment Fee, (B) equals the principal amount of such Noteholder’s Existing
Notes (not including any PIK Notes) and (C) equals the aggregate principal
amount of all Existing Notes (not including any PIK Notes).

 

(b) At the Closing, each Noteholder shall deliver or cause to be delivered to
the Company the following:

 

(i) a duly executed Warrant;

 

(ii) a duly executed Security Agreement Amendment;

 

(iii) a duly executed Registration Rights Agreement; and

 

(iv) such Noteholder’s Existing Notes marked canceled.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Noteholders and the Agent as follows (which representations
and warranties shall be deemed to apply, where appropriate, to each Subsidiary
of the Company):

 

(a) Subsidiaries. The Company has no Subsidiaries other than those listed in
Schedule 3.1(a) hereto. The Company, directly or indirectly, owns 100% of the
outstanding equity interests of the Material Subsidiaries. There are no
outstanding options or other rights to purchase or receive equity interests of a
Material Subsidiary. Except as disclosed in Schedule 3.1(a) hereto, the Company
owns, directly or indirectly, all of the capital stock or comparable equity
interests of each Material Subsidiary free and clear of any Lien and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Material Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights. Except as set forth in Schedule
3.1(a) hereto, no Material Subsidiary is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such Material Subsidiary’s capital stock or similar ownership
interest, from repaying to the Company any loans or advances to such Material
Subsidiary from the Company, or from transferring any of such Material
Subsidiary’s properties or assets to the Company or any other Material
Subsidiary.

 



8

 

 

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite legal authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its stockholders. Each of the Transaction Documents to which it is a party has
been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Securities) do not, and will not, (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including, assuming the accuracy of the representations and warranties of the
Noteholders set forth in Section 3.2 hereof, federal and state securities laws
and regulations and the rules and regulations of any self-regulatory
organization to which the Company or its securities are subject), or by which
any property or asset of the Company or a Subsidiary is bound or affected.

 



9

 

 

(e) No Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with (other than the filing of a Form D with the
SEC and any filings as may be required by any state securities agencies), any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for the Company to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case in
accordance with the terms hereof or thereof, except to the extent already
obtained, given or made or as contemplated therein to be obtained, give or made
after the date hereof.

 

(f) The Securities. The Securities have been duly authorized for issuance by the
Company and, when duly executed, issued and delivered in accordance with the
Transaction Documents, will constitute valid and binding obligations of the
Company, entitled to the benefits of the Transaction Documents and enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles. The Common
Shares and the Warrant Shares are duly authorized and, when issued and paid for
in accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens and will not be
subject to preemptive or similar rights of stockholders (other than those
imposed by the Noteholders). The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable upon
exercise of the Warrants. The offer and issuance of the Securities to the
Noteholders pursuant to the Agreement is exempt from the registration
requirements of the 1933 Act.

 

(g) SEC Reports; Financial Statements. Except as set forth in Schedule 3.1(g)
hereto, the Company has filed all reports required to be filed by it under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), including pursuant
to Section 13(a) or 15(d) of the 1934 Act, for the 12 months preceding the date
hereof on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension and has filed all reports required to be filed by it under the 1934
Act, including pursuant to Section 13(a) or 15(d) of the 1934 Act, for the two
years preceding the date hereof. Such reports required to be filed by the
Company under the 1934 Act, including pursuant to Section 13(a) or 15(d) of the
1934 Act, together with any materials filed or furnished by the Company under
the 1934 Act, whether or not any such reports were required to be filed being
collectively referred to herein as the “SEC Reports” and, together with this
Agreement and the Schedules to this Agreement, the “Disclosure Materials.” There
are no unresolved comment letters from the Staff of the SEC. As of their
respective dates, the SEC Reports filed by the Company complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder, and none of the SEC Reports, when filed by the
Company, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements, the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP or may be condensed or summary statements, and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. All material
agreements to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any Subsidiary are subject are included as
part of or identified in the SEC Reports, to the extent such agreements are
required to be included or identified pursuant to the rules and regulations of
the SEC.

 



10

 

 

(h) Since the date of the latest audited financial statements included within
the SEC Reports, except as disclosed in the SEC Reports or in Schedule 3.1(h)
hereto, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the changed its auditors, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (except for
repurchases by the Company of shares of capital stock held by employees,
officers, directors, or consultants pursuant to an option of the Company to
repurchase such shares upon the termination of employment or services), and (v)
the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans. The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so. The Company is not as
of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the applicable Closing, will not be Insolvent (as defined
below). For purposes of this Section 3.1(h), “Insolvent” means (i) the present
fair saleable value of the Company’s assets is less than the amount required to
pay the Company’s total Indebtedness (as defined in Section 3.1(x)), (ii) the
Company is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) the
Company intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

(i) Absence of Litigation. Except as set forth in the SEC Reports or on Schedule
3.1(i) hereto, there is no action, suit, claim, or proceeding, or, to the
Company’s knowledge, inquiry or investigation, before or by any court, public
board, government agency, self-regulatory organization (including the Principal
Market) or body pending or, to the knowledge of the Company, threatened against
or affecting the Company or any of its Subsidiaries that could, individually or
in the aggregate, have a Material Adverse Effect.

 



11

 

 

(j) Compliance. Neither the Company nor any Subsidiary, except in each case as
would not, individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect, (i) is in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company or any Subsidiary
under), nor has the Company or any Subsidiary received written notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority.

 

(k) Title to Assets. Except as set forth on Schedule 3.1(k) hereto, the Company
and the Subsidiaries have good and marketable title to all real property owned
by them that is material to the business of the Company and the Subsidiaries and
good and marketable title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for Liens that do not, individually or in the
aggregate, have or result in a Material Adverse Effect. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in material compliance.

 

(l) No General Solicitation; Financial Advisor Fees. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D promulgated under the 1933 Act) in connection with the
transactions contemplated by this Agreement including the exchange of Existing
Notes for Amended Notes and the issuance of the Common Shares and the Warrants.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Noteholder or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement. The Company shall pay,
and hold each Noteholder harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Amended Notes pursuant to this Agreement. The Company has
engaged Guggenheim Securities, LLC as its financial advisor in connection with
the transactions contemplated by this Agreement and the Company shall be
responsible for any and all fees payable to Guggenheim Securities, LLC in
connection with the transactions contemplated by this Agreement.

 

(m) Private Placement. Neither the Company nor any of its Affiliates nor, any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the 1933 Act in connection with the offer and issuance by the Company of
the Securities as contemplated hereby or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market. The Company is not required to be
registered as, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company is not
required to be registered as, a United States real property holding corporation
within the meaning of the Foreign Investment in Real Property Tax Act of 1980.

 



12

 

 

(n) Listing and Maintenance Requirements. Except as set forth on Schedule 3.1(n)
hereto, the Company has not, in the twelve months preceding the date hereof,
received notice (written or oral) from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Except as set forth on Schedule 3.1(n) hereto, the Company is in compliance with
all such listing and maintenance requirements. The Company intends to undertake
commercially reasonable efforts to maintain such listing of its Common Stock on
the Principal Market. The issuance by the Company of the Amended Notes shall not
have the effect of delisting or suspending the Common Stock from the Principal
Market.

 

(o) Disclosure. Except for this Agreement, the Schedules to this Agreement, and
information previously disclosed to the Noteholders in connection with or
pursuant to the modifications to the Credit Agreements (the “Disclosed
Information”), the Company confirms that neither it nor any officers, directors
or Affiliates, has provided any of the Noteholders or their agents or counsel
with any information that constitutes or might constitute Non-Public
Information. The Company understands and confirms that each of the Noteholders
will rely on the foregoing representations in effecting purchases and sales of
securities of the Company. All disclosure provided by the Company to the
Noteholders regarding the Company, its business and the transactions
contemplated hereby, including the Schedules to this Agreement, furnished by or
on the behalf of the Company are true and correct in all material respects and
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. To the
Company’s knowledge, except for the transactions contemplated by this Agreement,
no event or circumstance has occurred or information exists with respect to the
Company or any of its Subsidiaries or its or their business, properties,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Noteholder makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those set forth
in the Transaction Documents.

 

(p) Acknowledgment Regarding Noteholders’ Acquisition of Securities. Based upon
the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Noteholders is
acting solely in the capacity of an arm’s length investor with respect to the
Transaction Documents and the transactions contemplated hereby. The Company
further acknowledges that no Noteholder is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Noteholder or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Noteholders’ acquisition of the Securities.
The Company further represents to each Noteholder that the Company’s decision to
enter into this Agreement has been based solely on the independent evaluation of
the transactions contemplated hereby by the Company and its representatives.

 



13

 

 

(q) Patents and Trademarks. Except as set forth in the SEC Reports or on
Schedule 3.1(q) hereto, the Company and its Subsidiaries own, or possess
adequate rights or licenses to use, all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses now conducted. None of the Company’s
Intellectual Property Rights have expired or terminated, or are expected to
expire or terminate, within three years from the date of this Agreement. Except
as set forth in the SEC Reports or on Schedule 3.1(q) hereto, the Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others. Except as disclosed in the SEC Reports,
there is no claim, action or proceeding being made or brought, or to the
knowledge of the Company, being threatened, against the Company or its
Subsidiaries regarding its Intellectual Property Rights.

 

(r) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and the Subsidiaries are engaged.

 

(s) Licenses and Permits. Except as disclosed on Schedule 3.1(s), the Company
and the Subsidiaries possess all certificates, authorizations, approvals,
licenses and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses as
described in the SEC Reports (“Material Permits”), except where the failure to
possess such permits does not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, all such Material
Permits are valid and in full force and effect and, except as disclosed on
Schedule 3.1(s), the Company and its Subsidiaries are in compliance with the
terms and conditions of all such Material Permits and, except as disclosed on
Schedule 3.1(s), neither the Company nor any Subsidiary has received any written
notice of proceedings relating to the revocation or modification of any Material
Permit.

 

(t) Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors, employees or Affiliates of the Company is presently a party to any
transaction that would be required to be reported on Form 10-K with the Company
or any of its subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the Company’s
knowledge, any corporation, partnership, trust or other entity in which any such
officer, director, employee or Affiliate has a substantial interest or is an
officer, director, trustee or partner.

 

(u) Internal Accounting Controls. Except as set forth in the Company’s SEC
Reports, the Company and its consolidated subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 



14

 

 

(v) Sarbanes-Oxley Act. Except as set forth in the Company’s SEC Reports, the
Company is in compliance in all material respects with applicable requirements
of the Sarbanes-Oxley Act of 2002 and applicable rules and regulations
promulgated by the SEC thereunder, except where such noncompliance would not
have, individually or in the aggregate, a Material Adverse Effect.

 

(w) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

(x) Indebtedness. Except as disclosed in the SEC Reports and in Schedule 3.1(x),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is in violation of any term of or in
default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iii) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3.1(x) provides a
description of the terms of any such outstanding Indebtedness. For purposes of
this Agreement: (x) “Indebtedness” of any Person means, without duplication (A)
all indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interests in such Person or any other
Person or any warrants, rights or options to acquire such equity interests,
valued, in the case of redeemable preferred interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (H) all indebtedness referred to in clauses (A) through (G) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (I) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (H) above; and (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

 



15

 

 

(y) Employee Relations. Except as set forth on Schedule 3.1(y) hereto, Neither
Company nor any of its Subsidiaries is a party to any collective bargaining
agreement or employs any member of a union. The Company believes that its
relations with its employees are as disclosed in the SEC Reports. Except as
disclosed in the SEC Reports, during the period covered by the SEC Reports, no
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. To
the knowledge of the Company or any such Subsidiary, no executive officer of the
Company or any of its Subsidiaries is in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any such Subsidiary to any liability
with respect to any of the foregoing matters.

 

(z) Labor Matters. The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

(aa) Environmental Laws. Except as set forth in the SEC Reports or on Schedule
3.1(aa) hereto, the Company and its Subsidiaries (i) are in compliance in all
material respects with any and all Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance in all material respects with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply would be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 



16

 

 

(bb) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(cc) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

 

(dd) Ranking of Amended Notes. No Indebtedness of the Company is senior to or
ranks pari passu with the Amended Notes in right of payment, whether with
respect of payment of redemptions, interest, damages or upon liquidation or
dissolution or otherwise.

 

(ee) No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with SEC rules and guidance, and has conducted a factual inquiry,
the nature and scope of which reflect reasonable care under the relevant facts
and circumstances, to determine whether any Covered Person (as defined below) is
subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (“Disqualification Events”). To the
Company’s knowledge, after conducting such sufficiently diligent factual
inquiries, no Covered Person is subject to a Disqualification Event, except for
a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the 1933 Act.
The Company has complied, to the extent applicable, with any disclosure
obligations under Rule 506(e) under the 1933 Act. “Covered Persons” are those
persons specified in Rule 506(d)(1) under the 1933 Act, including the Company;
any predecessor or affiliate of the Company; any director, executive officer,
other officer participating in the offering, general partner or managing member
of the Company; any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power; any promoter
(as defined in Rule 405 under the 1933 Act) connected with the Company in any
capacity at the time of the issuance of the Amended Notes; and any person that
has been or will be paid (directly or indirectly) remuneration in connection
with the issuance of the Amended Notes (a “Solicitor”), any general partner or
managing member of any Solicitor, and any director, executive officer or other
officer participating in the offering of any Solicitor or general partner or
managing member of any Solicitor..

 



17

 

 

3.2 Representations and Warranties of the Noteholders. Each Noteholder hereby,
as to itself only and for no other Noteholder, represents and warrants to the
Company as follows:

 

(a) Organization; Authority. Such Noteholder is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The acquisition by such Noteholder of the Securities hereunder has
been duly authorized by all necessary action on the part of such Noteholder.
This Agreement has been duly executed and delivered by such Noteholder and
constitutes the valid and binding obligation of such Noteholder, enforceable
against it in accordance with its terms, except as may be limited by (i)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

 

(b) No Public Sale or Distribution. Such Noteholder is acquiring the Securities
in the ordinary course of business for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the 1933 Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws, and such Noteholder does not have a present arrangement
to effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such Noteholder
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.

 

(c) Noteholder Status. At the time such Noteholder was offered the Securities,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the 1933 Act or a “qualified institutional buyer” as defined
in Rule 144A(a) under the 1933 Act.

 

(d) Experience of Such Noteholder. Such Noteholder, either alone or together
with its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Noteholder understands that it must
bear the economic risk of this investment in the Securities, and is able to bear
such risk and is able to afford a complete loss of such investment.

 

(e) Access to Information. Such Noteholder acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than Non-Public Information) about
the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Noteholder or its
representatives or counsel shall modify, amend or affect such Noteholder’s right
to rely on the truth, accuracy and completeness of the Disclosure Materials and
the Company’s representations and warranties contained in the Transaction
Documents. Such Noteholder acknowledges receipt of copies of the SEC Reports.

 



18

 

 

(f) No Governmental Review. Such Noteholder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g) No Conflicts. The execution, delivery and performance by such Noteholder of
this Agreement and the consummation by such Noteholder of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Noteholder or (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Noteholder
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Noteholder, except in the case of clauses (ii) and (iii) above, for such
that are not material and do not otherwise affect the ability of such Noteholder
to consummate the transactions contemplated hereby.

 

(h) Restricted Securities. The Noteholders understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

(i) Legends. It is understood that, (i) except as provided in Section 4.1(b) of
this Agreement, certificates evidencing Common Shares and Warrant Shares shall
bear the legend set forth in Section 4.1(b), and (ii) the Amended Notes shall
bear the legend set forth on the cover page of the Form of Amended Note attached
hereto as Exhibit B.

 

(j) No “Bad Actor” Disqualification. Any Noteholder that is a Covered Person is
not subject to any Disqualification Event.

 

(k) No Legal, Tax or Investment Advice. Such Noteholder understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Noteholder in connection with the acquisition of the Securities
constitutes legal, tax or investment advice. Such Noteholder has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its acquisition of the Securities.

 



19

 

 

Article IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Noteholders covenant that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the 1933 Act or pursuant to an available exemption from the
registration requirements of the 1933 Act, and in compliance with any applicable
state securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or to the Company, the Company
may require the transferor to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration under the 1933 Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any such legal opinion, except to the
extent that the transfer agent requests such legal opinion, any transfer of
Securities by a Noteholder to an Affiliate of such Noteholder, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the 1933 Act and provided that such Affiliate does
not request any removal of any existing legends on any certificate evidencing
the Securities.

(b) The Noteholders agree to (i) the imprinting of the legend set forth on the
cover page of the Form of Amended Note attached hereto as Exhibit B, and (ii)
the imprinting, so long as is required by this Section 4.1(b), of the following
legend and/or other substantially similar legends on any certificate evidencing
any of the Common Shares, the Warrant and the Warrant Shares: 

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [EXERCISABLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 



20

 

 

(c) Certificates evidencing the Common Shares and/or the Warrant Shares shall
not be required to contain the legend set forth in Section 4.1(b) above or any
other legend (i) while a registration statement covering the resale of such
Securities is effective under the 1933 Act, (ii) following any sale of such
Securities pursuant to Rule 144 (assuming the transferor is not an affiliate of
the Company), (iii) if such Securities (including the Securities underlying such
Securities) are eligible to be sold, assigned or transferred without restriction
(including, without limitation, volume limitations) pursuant to Rule 144 (taking
account of any Staff position with respect to “affiliate” status) and without
the need for current public information required by Rule 144(c)(1) (or Rule
144(i)(2), if applicable) (provided that a Noteholder provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of counsel), (iv) in
connection with a sale, assignment or other transfer (other than under Rule
144), provided that such Noteholder provides the Company with an opinion of
counsel to such Noteholder, in a generally acceptable form, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act or (v) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC). If a legend is not required pursuant to the foregoing, the
Company shall, at its own expense, no later than three (3) Trading Days
following the delivery by a Noteholder to the Company or the Transfer Agent
(with notice to the Company) of a legended certificate representing such
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer, if
applicable), together with any other deliveries from such Noteholder as may be
required above in this Section 4.1(c), as directed by such Noteholder, either:
(A) provided that the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program and
such Securities are Warrant Shares, credit the aggregate number of shares of
Common Stock to which such Noteholder shall be entitled to such Noteholder’s or
its designee’s balance account with DTC through its Deposit Withdrawal at
Custodian system or (B) if the Company’s transfer agent is not participating in
the DTC Fast Automated Securities Transfer Program, issue and dispatch by
overnight courier to such Noteholder, a certificate representing such Securities
that is free from all restrictive and other legends, registered in the name of
such Noteholder or its designee (the date by which such credit is so required to
be made to the balance account of such Noteholder’s or such Noteholder’s nominee
with DTC or such certificate is required to be delivered to such Noteholder
pursuant to the foregoing is referred to herein as the “Share Delivery Date”).

 

(d) If the Company fails to so properly deliver such unlegended certificates or
so properly credit the balance account of such Noteholder’s or such Noteholder’s
nominee with DTC by the Share Delivery Date, and if on or after the Share
Delivery Date such Noteholder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Noteholder of shares of Common Stock that such Noteholder anticipated receiving
from the Company without any restrictive legend, then, in addition to all other
remedies available to such Noteholder, the Company shall, within three (3)
Trading Days after such Noteholder’s request and in such Noteholder’s sole
discretion, either (i) pay cash to such Noteholder in an amount equal to such
Noteholder’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate or credit such Noteholder’s
balance account shall terminate, or (ii) promptly honor its obligation to
deliver to such Noteholder a certificate or certificates or credit such
Noteholder’s DTC account representing such number of shares of Common Stock that
would have been issued if the Company timely complied with its obligations
hereunder and pay cash to such Noteholder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of Shares or
Warrant Shares (as the case may be) that the Company was required to deliver to
such Noteholder by the Share Delivery Date times (B) the Closing Price of the
Common Stock on the Share Delivery Date.

 



21

 

 

(e) The Company will not object to and shall permit (except as prohibited by
law) a Noteholder to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Securities, and if required under the terms
of such agreement, loan or arrangement, the Company will not object to and shall
permit (except as prohibited by law) such Noteholder to transfer pledged or
secured Securities to the pledges or secured parties. Except as required by law,
such a pledge or transfer would not be subject to approval of the Company, no
legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Noteholder acknowledges that the Company shall not be responsible for any
pledges relating to, or the grant of any security interest in, any of the
Securities or for any agreement, understanding or arrangement between any
Noteholder and its pledgee or secured party. At the appropriate Noteholder’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the 1933 Act or other
applicable provision of the 1933 Act to appropriately amend the list of Selling
Stockholders thereunder. Provided that the Company is in compliance with the
terms of this Section 4.1(e), the Company’s indemnification obligations pursuant
to Section 6.4 shall not extend to any proceeding or losses arising out of or
related to this Section 4.1(e).

 

4.2 Reporting Status. Until the date on which the Noteholders shall have sold
all of the Registrable Securities, the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1933 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination.

 

4.3 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations to issue
such Shares under the Transaction Documents. In the event that at any time the
then authorized shares of Common Stock are insufficient for the Company to
satisfy its obligations to issue such Shares under the Transaction Documents,
the Company shall promptly take such actions as may be required to increase the
number of authorized shares.

 



22

 

 

4.4 Securities Laws Disclosure; Publicity. On or before the second (2nd)
Business Day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K disclosing (i)all the material terms of the
transactions contemplated by the Transaction Documents and (ii) any of the
Disclosed Information that would reasonably be deemed to constitute material
non-public information in each case in the appropriate manner under the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement), the Warrant
Agreement and the Registration Rights Agreement (including all attachments, the
“8-K Filing”). The Company shall not, and the Company shall cause each of its
Subsidiaries and each of its and their respective officers, directors, employees
and agents not to, except in compliance with the procedure set forth in Section
14 of the Amended Note, provide any Noteholder with any Non-Public Information
regarding the Company or any of its Subsidiaries from and after the issuance of
a press release without the express prior written consent of such Noteholder. In
the event of a breach of any of the foregoing covenants or any of the covenants
or agreements contained in the Transaction Documents by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents (as determined in the reasonable good faith judgment of such
Noteholder), including without limitation the agreements contained in Section 14
of the Amended Notes, in addition to any other remedy provided herein or in the
Transaction Documents, such Noteholder shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such breach or such Non-Public Information, as applicable, without the prior
approval by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Noteholder shall have
any liability to the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure. Subject to the foregoing, neither the Company, its Subsidiaries nor
any Noteholder shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, the
Company shall be entitled, without the prior approval of any Noteholder, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) each Noteholder shall be consulted by the Company
in connection with any such press release or other public disclosure prior to
its release). Without the prior written consent of the applicable Noteholder,
the Company shall not (and shall cause each of its Subsidiaries and Affiliates
to not) disclose the name of such Noteholder in any filing, announcement,
release or otherwise; provided, however, that such Noteholder’s name may be
disclosed by the Company to the extent such disclosure is required in the 8-K
Filing.

 

4.5 Anti-dilution Rights. In the event the Company shall at any time between the
Closing Date and March 31, 2020, effect a Subsequent Placement for a
consideration per share of Common Stock less than the Floor Price, then the
Company shall issue to the Noteholders, concurrently with such Subsequent
Placement, the number of shares of Common Stock as determined by dividing the
Aggregate Value by the adjusted Floor Price determined in accordance with the
following formula less 5,530,718 shares of Common Stock originally issued
pursuant to this Agreement and any shares of Common Stock previously issued
pursuant to this Section 4.5, rounded up to the nearest whole share (such
additional shares of common stock, the “Additional Common Shares”):

 

PP2 = PP1* (A + B) ÷ (A + C).

 

For purposes of the foregoing formula, the following definitions shall apply:

 

(a) “PP2” shall mean the adjusted Floor Price in effect immediately after such
Subsequent Placement;

 



23

 

 

(b) “PP1” shall mean the Floor Price;

 

(c) “A” shall mean the number of shares of Common Stock outstanding immediately
prior to such Subsequent Placement (treating for this purpose as outstanding all
shares of Common Stock issuable upon exercise of Options and Convertible
Securities outstanding immediately prior to such Subsequent Placement);

 

(d) “B” shall mean the number of shares of Common Stock that would have been
issued if such Subsequent Placement had been issued at a price per share equal
to PP1 (determined by dividing the aggregate consideration received by the
Company in respect of such Subsequent Placement by PP1); and

 

(e) “C” shall mean the number of shares of Common Stock issued in such
Subsequent Placement.

 

Any issuance of Additional Common Shares pursuant to this Section 4.5 shall be
made the Noteholders pro rata in accordance with their respective original
principal amounts of Amended Notes.

 

Article V
CONDITIONS

 

5.1 Conditions Precedent to the Obligations of the Noteholders. The obligation
of each Noteholder to acquire the Securities at the Closing is subject to the
satisfaction or waiver by such Noteholder, at or before the Closing, of each of
the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date.

 

(b) Performance. The Company and each other Noteholder shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.

 

(c) Listing. The Common Shares and Warrant Shares (i) shall be designated for
quotation or listed on the Trading Market, and (ii) shall not have been
suspended, as of the Closing Date, by the SEC or the Trading Market from trading
on the Trading Market.

 

(d) Consents and Approvals. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the
issuance of the Securities (including, without limitation, the approval of the
Trading Market with respect to the Common Shares and the Warrant Shares).

 

(e) No Material Adverse Effect. Between the execution of this Agreement and the
Closing, no event or series of events (other than stock price fluctuations)
shall have occurred which reasonably would be expected to have or result in a
Material Adverse Effect.

 



24

 

 

(f) Closing Documents. Each Noteholder shall have received each document
required to be delivered to such Noteholder pursuant to Section 2.2(a).

 

(g) Other Transactions. The conditions to the closing of the Credit Agreements
shall have been satisfied or waived pursuant to the terms of each such Credit
Agreement and the transactions contemplated to be consummated at the closing of
such Credit Agreements shall be consummated at the Closing upon terms and
conditions reasonably acceptable to the Noteholders.

 

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to issue the Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Noteholders contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date.

 

(b) Performance. The Noteholders shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Noteholders at or prior to the Closing.

 

(c) Consents and Approvals. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the
issuance of the Securities (including, without limitation, the approval of the
Trading Market with respect to the Common Shares and the Warrant Shares).

 

(d) Closing Documents. Receipt by the Company of each document required to be
delivered to it by the Noteholders pursuant to Section 2.2(b).

 

(e) Other Transactions. The conditions to the closing of the Credit Agreements
shall have been satisfied or waived pursuant to the terms of each such Credit
Agreement and the transactions contemplated to be consummated at the closing of
such Credit Agreements shall be consummated at the Closing upon terms and
conditions reasonably acceptable to the Noteholders.

 

Article VI
MISCELLANEOUS

 

6.1 [Intentionally Omitted]

 

6.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement; provided, however, that,
notwithstanding the foregoing, at the Closing, (i) the Company shall reimburse
the Noteholders for reasonable fees and expenses paid by such Noteholders to
counsel for the Noteholders in the amount not to exceed $100,000. The Company
shall pay and reimburse its transfer agent for fees, stamp taxes and other taxes
and duties levied in connection with the sale and issuance of their applicable
Amended Notes.

 



25

 

 

6.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Noteholders such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

6.4 Indemnification. In consideration of each Noteholder’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Noteholder and all of their affiliates, stockholders, partners, members,
officers, directors, employees and direct or indirect Noteholders and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (ii) the status of such Noteholder as a
Noteholder of the Company pursuant to the transactions contemplated by the
Transaction Documents; provided, however, that no Noteholder will be entitled to
indemnification hereunder for any Indemnified Liabilities resulting, as
determined by a non-appealable judgement of a court of competent jurisdiction
from (x) such Noteholder’s material breach of applicable laws, rules or
regulations, including, without limitation, any breach by such Noteholder of any
federal or state securities laws, rules or regulations with respect to short
sales or other hedging activities or (y) such Noteholder’s material breach of
any covenant, agreement or obligation of such Noteholder contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

 

6.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

 



26

 

 

6.6 Amendments; Waivers. No provision of this Agreement may be amended or waived
other than by an instrument in writing signed by the Company and the Required
Holders, (and, in the case of Sections 2.2, 3.1, 3.2, 4.1 or 5.1, each affected
Noteholder) provided that any party may give a waiver in writing as to itself.
No consideration shall be offered or paid to any Noteholder to amend or consent
to a waiver or modification of any provision of any of this Agreement unless the
same consideration also is offered to all of the Noteholders.

 

6.7 Construction Headings. This Agreement shall be deemed to be jointly drafted
by the Company and the Noteholders and shall not be construed against any Person
as the drafter hereof. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Terms used in this Agreement and not defined herein but defined in
the other Transaction Documents shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents. Terms used in this
Agreement in the singular have the same meaning in the plural, and vice-versa.

 

6.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Noteholders. Any Noteholder may assign
its rights under this Agreement to any Person to whom such Noteholder assigns or
transfers any Amended Notes, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Amended Notes with respect to which such registration rights are
being transferred or assigned, (iii) following such transfer or assignment, the
further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws, (iv) such
transferee agrees in writing to be bound, with respect to the transferred
Amended Notes, by the provisions hereof that apply to the “Noteholders” and (v)
such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.

 

6.9 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

6.10 Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. The Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Agreement. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 



27

 

 

6.11 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing until the Maturity Date (as defined
in the Amended Notes). The provisions of Section 6.2 and 6.4 shall survive
termination of this Agreement and repayment of the Amended Notes.

 

6.12 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that two or more parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

6.13 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.14 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Noteholder exercises a right, election, demand or option
owed to such Noteholder by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Noteholder may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 



28

 

 

6.15 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Amended Note.

 

6.16 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Noteholders
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.

 

6.17 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Noteholder hereunder or any Noteholder enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

6.18 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.

 

6.19 Independent Nature of Noteholders’ Obligations and Rights. The obligations
of each Noteholder under the Transaction Documents are several and not joint
with the obligations of any other Noteholder, and no Noteholder shall be
responsible in any way for the performance of the obligations of any other
Noteholder under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Noteholder pursuant
hereto or thereto, shall be deemed to constitute the Noteholders as, and the
Company acknowledges that the Noteholders do not so constitute, a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Noteholders are in any way acting in concert or as a
group or entity with respect to such obligations or the transactions
contemplated by the Transaction Documents or any matters, and the Company
acknowledges that the Noteholders are not acting in concert or as a group, and
the Company shall not assert any such claim, with respect to such obligations or
the transactions contemplated by the Transaction Documents. The decision of each
Noteholder to acquire Securities pursuant to the Transaction Documents has been
made by such Noteholder independently of any other Noteholder. Each Noteholder
acknowledges that no other Noteholder has acted as agent for such Noteholder in
connection with such Noteholder making its investment hereunder and that no
other Noteholder will be acting as agent of such Noteholder in connection with
monitoring such Noteholder’s investment in the Securities or enforcing its
rights under the Transaction Documents. The Company and each Noteholder confirms
that each Noteholder has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Noteholder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Noteholder to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
acquisition of the Securities contemplated hereby was solely in the control of
the Company, not the action or decision of any Noteholder, and was done solely
for the convenience of the Company and not because it was required or requested
to do so by any Noteholder. It is expressly understood and agreed that each
provision contained in this Agreement and in each other Transaction Document is
between the Company and a Noteholder, solely, and not between the Company and
the Noteholders collectively and not between and among the Noteholders.

 

[signature pages follow]

 



29

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Senior Secured Note
Amendment Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

  PACIFIC ETHANOL, INC.       By: /s/ Neil M. Koehler     Name: Neil M. Koehler
    Title: President and Chief Executive Officer       Address for Notices:    
  400 Capitol Mall, Suite 2060   Sacramento, CA  95814   Facsimile
No.:  916-403-2785   Telephone No.: 916-403-2130   Attn:  Christopher W. Wright,
Esq.       With a copy to:       Troutman Sanders LLP   5 Park Plaza, Suite 1400
  Irvine, CA 92614-2545   Facsimile No.:  949-622-2739   Telephone No.:
949-622-2710   Attn:  Larry A. Cerutti, Esq.

 



 

 

 

  NOTEHOLDERS:       CWD Summit, LLC,   acting for and on behalf of   Candlewood
Renewable Energy Series I         By: /s/ David Koenig     Name: David Koenig  
  Title: Authorized Signatory         Address for Notices:   555 Theodore Fremd
Ave.   Suite C303   Rye, NY 10580

 

 

 

  

  CKP South LLC         By: /s/ [illegible]     Name:     Title:          
Address for Notices:   400 South Ave.   New Canaan, CT 06840

 

 

 

  

  Corrum Capital Alternative Income Fund LP         By: /s/ [illegible]    
Name:     Title:         Address for Notices:            

 

 

 

 

  CIF-Income Partners (A), LLC       By: BlackRock Financial Management, Inc.  
Its investment manager         By: /s/ Stephen Kavalich     Name: Stephen
Kavalich     Title: Director         Address for Notices:   40 E. 52nd St.   New
York, NY 10022

 

 

 

  

  Orange 2015 DisloCredit Fund, L.P.         By: BlackRock Financial Management,
Inc.   Its investment manager         By: /s/ Stephen Kavalich     Name: Stephen
Kavalich     Title: Director         Address for Notices:   40 E. 52nd St.   New
York, NY 10022

  

 

 

  

  Sainsbury’s Credit Opportunities Fund, Ltd.         By: BlackRock Financial
Management, Inc.   Its investment manager       By: /s/ Stephen Kavalich    
Name: Stephen Kavalich     Title: Director         Address for Notices:   40 E.
52nd St.   New York, NY 10022

  

 

 

 

  Co-Investment Income Fund, L.P. -   US Taxable Series         By: BlackRock
Financial Management, Inc.   Its investment manager       By: /s/ Stephen
Kavalich     Name: Stephen Kavalich     Title: Director         Address for
Notices:   40 E. 52nd St.   New York, NY 10022

 

 

 

  

  Co-Investment Income Fund, L.P. -   US Tax-Exempt Series         By: BlackRock
Financial Management, Inc.   Its investment manager       By: /s/ Stephen
Kavalich     Name: Stephen Kavalich     Title: Director         Address for
Notices:   40 E. 52nd St.   New York, NY 10022

 

 

 

 

Exhibit A

 

Schedule of Noteholders

 

Noteholder  Aggregate Principal Amount of Existing Notes   Principal Amount of
Amended Note(1)   Shares   Warrant Shares  CWD Summit, LLC - acting for and on
behalf of Candlewood Renewable Energy Series I  $33,438,114.93  
$34,094,566.90    2,872,350    2,856,397  CKP South LLC  $1,528,129.21  
$1,558,129.21    131,267    130,538  Corrum Capital Alternative Income Fund LP 
$2,546,882.02   $2,596,882.02    218,778    217,563  Orange 2015 DisloCredit
Fund, L.P.  $14,440,533.61   $14,724,027.97    1,240,449    1,233,559  CIF
Income Partners (A) LLC  $9,302,736.19   $9,485,366.09    799,110    794,671 
Sainsbury’s Credit Opportunities Fund LTD  $1,203,378.03   $1,227,002.57  
 103,371    102,797  Co-Investment Income Fund, L.P. - US Taxable Series 
$804,390.48   $820,182.15    69,097    68,714  Co-Investment Income Fund, L.P. -
US Tax-Exempt Series  $1,121,013.44   $1,143,021.00    96,296    95,761  Total 
$64,385,177.91   $65,649,177.91    5,530,718    5,500,000 

 

(1)As adjusted pursuant to Section 2.2(a)(viii)(2).

  



 

 

 

Exhibit B

 

Form of Amended Note

 

[Attached]

 

 

 

 

Exhibit C

 

Form of Warrant Agreement

 

[Attached]

 

 

 

 

Exhibit D

 

Form of Registration Rights Agreement

 

[Attached]

 

 

 

 

Exhibit E

 

Form of Transfer Agent Instructions

 

[Attached]

 

 

 

 

[Company letterhead]

 

December 20, 2019

 

VIA E-MAIL

 

American Stock Transfer & Trust Co, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attn: William Torre

 

Re:Transfer Agent Instructions

 

Dear Mr. Torre:

 

Reference is made to that certain Senior Secured Note Amendment Agreement, dated
as of December 20, 2019 (the “Agreement”), by and among Pacific Ethanol, Inc., a
Delaware corporation (the “Company”), and the noteholders named therein
(collectively, the “Noteholders”), pursuant to which the Company is issuing to
the Noteholders (i) shares of voting common stock of the Company, $0.001 par
value per share (the “Common Stock”), and (ii) the Warrants (as defined in the
Agreement), which are exercisable for shares of Common Stock. The transactions
contemplated by the Agreement are scheduled to close on December 20, 2019 (the
“Closing”).

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

 

(i)to issue an aggregate of 5,530,718 shares of Common Stock (collectively, the
“Common Shares”) to the Noteholders and deliver to each Noteholder within five
(5) Business Days (as such term is defined in the Agreement) following the
Closing one or more stock certificates evidencing such number of shares, and to
deliver the same at such Noteholder’s address, as set forth opposite such
Noteholder’s name listed on Exhibit A attached hereto; and

 

(ii)to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Noteholder or the Company (as the
case may be) from time to time upon delivery to you of a fully completed and
executed Exercise Notice or Mandatory Exercise Notice (as the case may be) in
the forms attached hereto as Exhibit B and Exhibit C, respectively.

 

The certificates representing the Common Shares and Warrant Shares to be issued
as described above shall bear the following restrictive legend, as the issuance
of stock has not been registered and we have agreed to use this specific legend
language:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 



 

 

 

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares or the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), or
(ii) that sales of the Common Shares and the Warrant Shares may be made in
conformity with Rule 144 under the 1933 Act, and (b) if applicable, a copy of
such registration statement, then, as promptly as practicable, you shall issue
the certificates representing the Common Shares and/or the Warrant Shares (as
the case may be), and such certificates shall not bear any legend restricting
transfer of the Common Shares or the Warrant Shares (as the case may be) thereby
and should not be subject to any stop-transfer restriction.

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the SEC under the 1933 Act is attached
hereto as Exhibit D.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (916) 403-2130.

 

Very truly yours, 

 

Pacific Ethanol, Inc.

  

Christopher W. Wright

Vice President, General Counsel & Secretary

 

 

 

 

  THE FOREGOING TRANSFER AGENT INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO ON  
    this 20th day of December, 2019           American Stock Transfer & Trust
Co, LLC           By:                Name:                          Title:  

 

 

 

 

EXHIBIT A

 

Issuance of Common Shares

 

Noteholder 

 

Address*

   Common Shares  CWD Summit, LLC - acting for and on behalf of Candlewood
Renewable Energy Series I                 2,872,350  CKP South LLC      
 131,267  Corrum Capital Alternative Income Fund LP        218,778  Orange 2015
DisloCredit Fund, L.P.        1,240,449  CIF Income Partners (A) LLC      
 799,110  Sainsbury’s Credit Opportunities Fund LTD        103,371 
Co-Investment Income Fund, L.P. - US Taxable Series        69,097  Co-Investment
Income Fund, L.P. - US Tax-Exempt Series        96,296  Total        5,530,718 

 

*See separate transfer agent spreadsheet and uploaded information.

 

 

 

 

EXHIBIT B

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

 

WARRANT TO PURCHASE COMMON STOCK

  

PACIFIC ETHANOL, INC.

 

The undersigned holder (the “Holder”) hereby exercises the right to purchase
_________________ shares of Common Stock (“Warrant Shares”) of PACIFIC ETHANOL,
INC., a Delaware corporation (the “Company”), evidenced by the attached Warrant
to Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1. Payment of Exercise Price. The Holder shall pay the Aggregate Exercise Price
in the sum of $___________________ to the Company in accordance with the terms
of the Warrant.

 

2. Delivery of Warrant Shares. The Company shall deliver to the Holder
__________ Warrant Shares in accordance with the terms of the Warrant. Delivery
shall be made to the Holder, or for its benefit, to the following address:

 

_______________________

 

_______________________

 

Date: _______________ __, ______

 



      Name of Registered Holder           By:         Name:       Title:    

 

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Co., LLC to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated ______,
20__ from the Company and acknowledged and agreed to by American Stock Transfer
& Trust Co., LLC.

 



  PACIFIC ETHANOL, INC         By:       Name:       Title:  

 



 

 

 

EXHIBIT C

 

MANDATORY EXERCISE NOTICE

 

TO BE EXECUTED BY PACIFIC ETHANOL, INC. TO CAUSE THE EXERCISE OF THIS

 

WARRANT TO PURCHASE COMMON STOCK

 

Pacific Ethanol, Inc., a Delaware corporation (the “Company”), hereby exercises
its right to require the below-named holder (the “Holder”) to purchase
_________________ shares of Common Stock (“Warrant Shares”) of the Company
evidenced by the attached Warrant to Purchase Common Stock (the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

 

1. Payment of Exercise Price. The Holder shall pay the Aggregate Exercise Price
in the sum of $___________________ to the Company in accordance with the terms
of the Warrant.

 

2. Delivery of Warrant Shares. The Company shall deliver to the Holder
__________ Warrant Shares in accordance with the terms of the Warrant. Delivery
shall be made to the Holder, or for its benefit, to the following address: 

 

_______________________

 

_______________________

 

Date: _______________ __, ______

  

        Name of Registered Holder           PACIFIC ETHANOL, INC.           By:
      Name:       Title:    



  

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Mandatory Exercise Notice and hereby
directs American Stock Transfer & Trust Co., LLC to issue the above indicated
number of shares of Common Stock in accordance with the Transfer Agent
Instructions dated ______, 20__ from the Company and acknowledged and agreed to
by American Stock Transfer & Trust Co., LLC.

  

  PACIFIC ETHANOL, INC.         By:       Name:       Title:  



  

 

 

 

EXHIBIT D

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

______________________
______________________
______________________
Attention: _____________

 

Re:Pacific Ethanol, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Pacific Ethanol, Inc., a Delaware corporation (the “Company”),
and have represented the Company in connection with that certain Senior Secured
Note Amendment Agreement (the “Note Amendment Agreement”) entered into by and
among the Company and the Holders named therein (collectively, the “Holders”)
pursuant to which the Company issued to the Holders certain shares (“Shares”) of
the Company’s common stock, $0.001 par value per share (the ”Common Stock”) and
warrants (“Warrants”) exercisable for shares of Common Stock, and may issue
additional shares of Common Stock (“Additional Common Shares”). Pursuant to the
Note Amendment Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement), including the
shares of Common Stock issuable pursuant to the terms of the Warrants (“Warrant
Shares”), under the Securities Act of 1933, as amended (the “1933 Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on ____________ ___, 20__, the Company filed a Registration Statement
on Form [S-1] (File No. 333-_____________) (the “Registration Statement”) with
the Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling security holder
thereunder.

 

The names of the Selling Stockholders to whom this opinion relates and the
numbers of Shares that each Selling Stockholder may resell under the
Registration Statement are set forth under the column “Shares to be Offered” in
the section of the Registration Statement and Prospectus entitled “Selling
Stockholders” in the column “Shares to be Offered Pursuant to the Registration
Statement.” For purposes of this opinion, we have reviewed a copy of the
Registration Statement and Prospectus, and such other and further information
and documents as we have deemed advisable.

 

In connection with the foregoing, we have examined copies of resolutions of the
Board of Directors of the Company, the securities described in the Registration
Statement and such other agreements, instruments and documents as we have deemed
relevant or necessary as a basis for the opinions hereinafter set forth. In
making such examination, we have assumed the genuineness of all signatures on
all original documents and the conformity to original documents of all copies
submitted to us as conformed, photostat or other copies. As to matters of fact
material to such opinions, we have, when relevant facts were not independently
established, relied upon statements and certificates furnished to us.

 



 

 

 

Based upon and subject to the foregoing, we render the following opinions:

 

1. The Registration Statement has become effective under the Act, and to the
best of our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued, and no proceedings for that purpose have
been instituted or threatened.

 

2. The Shares are, and upon due issuance of the Additional Common Shares in
accordance with the terms of the Note Amendment Agreement, the Additional Common
Shares will be, and upon due exercise of the Warrants in accordance with their
terms including receipt of the consideration therefor, the Warrant Shares will
be, duly and validly issued, fully paid and non-assessable, and not subject to
the preemptive rights of any stockholder of the Company.

 

As with any selling stockholders’ registration statement, the Shares, any
Additional Common Shares and the Warrant Shares are restricted securities, but
may be sold pursuant to the Registration Statement. The normal restrictive
legend appearing thereto may be removed following the sale of such securities or
the placement in street name of the selling broker in contemplation of imminent
sale with the understanding that, if the sale is not consummated, the
certificates will be returned to you for relegending.

 

Notwithstanding the foregoing, we may in the future advise you as to certain
institutional type investors or foreign investors from whose shares the
restrictive legend may be removed prior to placement into street name based on
their status.

 

Our opinion shall not apply to resales occurring during any period that we or
the Company may advise you in writing that the Registration Statement is not
current. In such event, no resales of Shares, Additional Common Shares or
Warrant Shares by Selling Stockholders shall be effected pursuant to our opinion
until we confirm that our opinion may again be relied upon to effect resales by
Selling Stockholders.

 

This opinion is rendered to American Stock Transfer & Trust Company and is not
to be relied upon by any other person. We undertake no responsibility to update
this information to reflect facts occurring after the date hereof. 

 

  Very truly yours,         [ISSUER’S COUNSEL]         By:  

  

 

 

 

SCHEDULE 3.1(a)
to Senior Secured Note Amendment Agreement

 

Subsidiaries

 

Kinergy Marketing LLC, an Oregon limited liability company
Pacific Ag Products, LLC, a California limited liability company
Oregon Trail Logistics, LLC, a Delaware limited liability company

Pacific Ethanol Development, LLC, a Delaware limited liability company

Pacific Ethanol Central, LLC, a Delaware limited liability company

Pacific Aurora, LLC, a Delaware limited liability company*
Pacific Ethanol Aurora East, LLC, a Delaware limited liability company*
Pacific Ethanol Aurora West, LLC, a Delaware limited liability company*

Illinois Corn Processing, LLC, a Delaware limited liability company

Pacific Ethanol Pekin, LLC, a Delaware limited liability company

Pacific Ethanol Canton, LLC, a Delaware limited liability company
PE Op. Co., a Delaware corporation

Pacific Ethanol West, LLC, a Delaware limited liability company

Pacific Ethanol Columbia, LLC, a Delaware limited liability company

Pacific Ethanol Madera LLC, a Delaware limited liability company

Pacific Ethanol Magic Valley, LLC, a Delaware limited liability company

Pacific Ethanol Stockton LLC, a Delaware limited liability company

 



 



(*)Pacific Ethanol, Inc. indirectly holds a 73.93% ownership interest in Pacific
Aurora, LLC, which owns Pacific Ethanol Aurora East, LLC and Pacific Ethanol
Aurora West, LLC.

 

 

 

 

SCHEDULE 3.1(g)

to Senior Secured Note Amendment Agreement

 

SEC Reports; Financial Statements

 

The Company has not timely filed its Current Report on Form 8-K for December 16,
2019.

 

 

 

 

SCHEDULE 3.1(h)
to Senior Secured Note Amendment Agreement

 

No Changes

 

None.

 

 

 

 

SCHEDULE 3.1(i)
to Senior Secured Note Amendment Agreement

 

Absence of Litigation

 

Schedule 3.1(s) to the Senior Secured Note Amendment Agreement is incorporated
herein by reference.

 

 

 

 

SCHEDULE 3.1(j)
to Senior Secured Note Amendment Agreement

 

Compliance

 

Schedule 3.1(s) to the Senior Secured Note Amendment Agreement is incorporated
herein by reference.

 

 

 

  

SCHEDULE 3.1(k)
to Senior Secured Note Amendment Agreement

 

Title to Assets

 

An enhanced property tax assessment and certain restrictive covenants
encumbering the property located at 31470 Avenue 12, Madera, CA 93638 for the
benefit of CleanFund Commercial PACE Capital, Inc. (“CleanFund”) to secure
CleanFund’s financing for Pacific Ethanol Madera LLC in the maximum amount of
$10,000,000.

 

Kinergy Marketing LLC’s and Pacific Ag Products, LLC’s obligations under the
Second Amended and Restated Loan and Security Agreement dated August 2, 2017
among Kinergy Marketing LLC, Pacific Ag. Products, LLC, the parties thereto from
time to time as Lenders, Wells Fargo Bank, National Association and Wells Fargo
Capital Finance, LLC, as amended, are secured by a first-priority security
interest in all of their assets.

 

Pacific Ethanol Pekin, LLC’s obligations under the Credit Agreement dated
December 15, 2016 among Pacific Ethanol Pekin, Inc., 1st Farm Credit Services,
PCA and CoBank, ACB, are secured by a first-priority security interest in all of
its assets.

 

Illinois Corn Processing, LLC’s obligations under the Credit Agreement dated
September 15, 2017 among Illinois Corn Processing, LLC, Compeer Financial, PCA
and CoBank, ACB, are secured by a first-priority security interest in all of its
assets.

 

The Company’s obligations under the Existing Notes are secured pursuant to a
Security Agreement dated December 15, 2016 (as amended) among the Company,
Cortland Capital Market Services LLC and the holders of the Existing Notes.

 

 

 

 

SCHEDULE 3.1(n)

to Senior Secured Note Amendment Agreement

 

Listing and Maintenance Requirements

 

On July 17, 2019, the Company received a letter from the Listing Qualifications
Department of the Nasdaq Stock Market (“Nasdaq”) indicating that the closing bid
price of the Company’s common stock for the last 30 consecutive business days
did not meet the minimum bid price of $1.00 per share required for continued
listing on The Nasdaq Capital Market pursuant to Nasdaq Listing Rule 5550(a)(2).
The letter also indicated that the Company will be provided with a compliance
period of 180 calendar days, or until January 13, 2020, in which to regain
compliance pursuant to Nasdaq Listing Rule 5810(c)(3)(A). The letter further
provided that if, at any time during the 180-day period, the closing bid price
of the Company’s common stock is at least $1.00 for a minimum of ten consecutive
business days, Nasdaq will provide the Company with written confirmation that it
has achieved compliance with the minimum bid price requirement. If the Company
does not regain compliance by January 13, 2020, an additional 180 days may be
granted to regain compliance if the Company (i) meets the continued listing
requirement for market value of publicly held shares and all other initial
listing standards for The Nasdaq Capital Market (except for the bid price
requirement) and (ii) provides written notice of its intention to cure the
deficiency during the second 180-day compliance period.

 

 

 

 

SCHEDULE 3.1(q)
to Senior Secured Note Amendment Agreement

 

Patents and Trademarks

 

On May 24, 2013, GS CleanTech Corporation (“GS CleanTech”), filed a suit in the
United States District Court for the Eastern District of California, Sacramento
Division (Case No.: 2:13-CV-01042-JAM-AC), naming the Company as a defendant. On
August 29, 2013, the case was transferred to the United States District Court
for the Southern District of Indiana and made part of the pre-existing
multi-district litigation involving GS CleanTech and multiple defendants. The
suit alleged infringement of a patent assigned to GS CleanTech by virtue of
certain corn oil separation technology in use at one or more of the ethanol
production facilities in which the Company has an interest, including Pacific
Ethanol Stockton LLC (“PE Stockton”), located in Stockton, California. The
complaint sought preliminary and permanent injunctions against the Company,
prohibiting future infringement on the patent owned by GS CleanTech and damages
in an unspecified amount adequate to compensate GS CleanTech for the alleged
patent infringement, but in any event no less than a reasonable royalty for the
use made of the inventions of the patent, plus attorneys’ fees. The Company
answered the complaint, counterclaimed that the patent claims at issue, as well
as the claims in several related patents, are invalid and unenforceable and that
the Company is not infringing. The Company does not itself use any corn oil
separation technology and may seek a dismissal on those grounds.

 

On March 17 and March 18, 2014, GS CleanTech filed suit naming as defendants two
Company subsidiaries: PE Stockton and Pacific Ethanol Magic Valley, LLC (“PE
Magic Valley”) as defendants. The claims were similar to those filed against the
Company in May 2013. These two cases were transferred to the multi-district
litigation division in United States District Court for the Southern District of
Indiana, where the case against the Company was pending. Although PE Stockton
and PE Magic Valley do separate and market corn oil, the Company, PE Stockton
and PE Magic Valley strongly disagree that either of the subsidiaries use corn
oil separation technology that infringes the patent owned by GS CleanTech. In a
January 16, 2015 decision, the District Court for the Southern District of
Indiana ruled in favor of a stipulated motion for partial summary judgment for
the Company, PE Stockton and PE Magic Valley finding that all of the GS
CleanTech patents in the suit are invalid and, therefore, not infringed. GS
CleanTech has said it will appeal this decision when the remaining claim in the
suit has been decided. The only remaining claim alleged that GS CleanTech
inequitably conducted itself before the United States Patent and Trademark
Office when obtaining the patents at issue.

 

A trial in the District Court for the Southern District of Indiana was conducted
in October 2015 on that single issue as well as whether GS CleanTech’s behavior
during prosecution of the patents rendered this an “exceptional case” which
would allow the District Court to award the defendants reimbursement of their
attorneys’ fees expended for defense of the case.

 

On September 15, 2016, the District Court issued an Order finding that GS
CleanTech, the inventors and GS CleanTech’s counsel committed inequitable
conduct in the prosecution of the GS CleanTech patents before the United States
Patent and Trademark Office. As a result, the District Court issued a Final
Judgment on September 15, 2016 dismissing with prejudice all of GS CleanTech’s
cases against the defendants, including the Company, PE Stockton and PE Magic
Valley. The District Court’s ruling of inequitable conduct results in the
unenforceability of the GS CleanTech patents against third parties, and also
enables the defendants to pursue reimbursement of their costs and attorneys’
fees from GS CleanTech and its counsel. GS CleanTech subsequently appealed the
District Court’s finding that all of the GS CleanTech patents were invalid and
its finding that the inventors and GS CleanTech’s counsel committed inequitable
conduct. The appeal was heard by the Court of Appeals for the Federal Circuit on
December 3, 2019, and the Court’s decision is pending.

 

 

 

 

SCHEDULE 3.1(s)
to Senior Secured Note Amendment Agreement

 

Licenses and Permits

 

On October 11, 2016, Pacific Ethanol Pekin, LLC (“PE Pekin”) received a notice
from the Illinois EPA (“IEPA”), citing a number of air quality violations. The
notice arises out of self-reported deviations at the Dry Mill at Pekin in early
2016, specifically emissions from the Thermal Oxidizer (NOx), the CO2 Scrubber
(VOM, Acetaldehyde), and the methanator flare. The Dry Mill was shut down in
April 2016 primarily to address these issues, and among other things a new
burner control system was installed in the boiler. All of the cited issues have
been resolved except NOx emissions. PE Pekin has submitted an application for a
permit modification, within whose parameters the Dry Mill will be able to
operate without violating NOx standards. IEPA has agreed that the NOx issues can
be resolved through the permit modification, and has suspended its enforcement
action, pending processing of the application.

 

On January 8, 2018, PE Pekin was sued by the State of Illinois at the request of
the IEPA alleging certain violations of the Company’s waste water discharge
permit and Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a). PE Pekin
had invited the suit in order to preempt a citizen suit being prepared by the
Sierra Club and Prairie Rivers Network. The suit arises out of self-reported
deviations from temperature, chlorine and ammonia limits in the Company’s
National Pollutant Discharge Elimination System (NPDES) Permit. The chlorine and
ammonia exceedances were transitory in nature and are not expected to be a
serious issue. The thermal exceedances, however, were frequent during the summer
months. PE Pekin has since obtained the results of a thermal mixing study, which
provides the basis for the company to seek a modification of the Permit relaxing
the thermal limits. On August 20, 2018, an agreed interim order was signed which
stays the lawsuit and lays out the pathway to a final settlement of the case. On
October 19, 2018, PE Pekin filed an application for an amendment to its NPDES
Permit proposing alternate thermal limits based on the mixing zone study (which
was approved the Bureau of Water's Water Quality Standards Unit by letter dated
January 5, 2018). On August 20, 2018, the court entered an agreed Interim Order
which stayed the proceedings. The Interim Order required PE Pekin to submit a
proposed amendment to the facility’s NPDES permit which, if approved by the
IEPA, will modify the thermal limits in the permit so as to allow the facility
to operate in compliance with the permit requirements. The order also requires
PE Pekin to undertake certain initial remedial actions. PE Pekin has submitted
the proposed permit amendment, which is currently under review by the IEPA.

 



 

 

 

On March 13, 2018, the manager of environmental compliance at the Pekin facility
discovered irregularities in the record keeping and reporting at the facility
owned by Illinois Corn Processing, LLC (“ICP”). The discrepancies were
discovered during a review of ICP’s records undertaken by the Pekin
environmental manager in connection with a new assignment, namely his taking
over for the former environmental manager at ICP who had resigned the previous
week. The irregularities discovered by the manager were reported that day to the
Site Manager and to the General Counsel of the Company. They conferred with
outside counsel at Troutman Sanders LLP (“Troutman”) later that day. In
consultation with counsel, the General Counsel decided that ICP should engage
independent experts to investigate the history of record keeping and
environmental compliance at ICP. Troutman subsequently retained Ramboll US
Corporation on ICP’s behalf to perform a comprehensive NPDES compliance audit of
the ICP facility. Based upon Ramboll’s findings and the observations of Company
management, there appears to have been a pattern of inaccurate and untruthful
reporting which could lead to the imposition of civil penalties, and, if the
conduct is found to have been intentional, criminal sanctions. ICP reported what
was known to the US EPA on April 2, 2018 pursuant to US EPA Audit Policy (April
2000) 65 FR 19,618 (04/11/00), formally titled “Incentives for Self- Policing:
Discovery, Disclosure, Correction and Prevention of Violation.” On July 26, ICP
submitted letters stating that corrective measures had been complete regarding
all violations reported on April 2. ICP also reported that the Ramboll
assessment had been completed and that further violations had been identified,
and that ICP would be reporting these shortly. On July 27, ICP self-reported
additional violations, including 2 categories of potential criminal violations.
On January 23, 2019, ICP submitted its final report on these matters and
certified final remediation of the self-reported water permit violations. In the
meanwhile, counsel for ICP has met with the US EPA investigators looking into
the potential criminal matters, and were apprised of US EPA’s plans for further
investigation. After interviewing the former ICP employees who were implicated
in the falsifying of reports, US EPA notified ICP on December 16, 2019, that
they had closed the criminal investigation with no further action. The decision
does not affect any review by US EPA Region V’s civil enforcement program,
although under the circumstances, our counsel expects that the potential for
civil action is low.

 

On October 1 and 4, 2018, the ICP and Pekin plants, respectively, received
violation notices from US EPA citing the plants for a number of Clean Air Act
violations. These were not unexpected as US EPA had previously made Section 114
information requests of both plants. The following violations are alleged:

 

PE Pekin violations:

1. MON violation at 3 Fiber Driers

2. MON violation at 4 Germ Driers

3. MON violation at 2 Gluten Driers

4. Photochemically reactive VOM under 35 IAC 215.302

5. Scrubbant Flow at Wet Mill CO2 Scrubber

6. Failure to control emissions at Fermentation Tanks (PRVs)

7. Max outlet gas temp, min scrubbant flow, min NaHSO4 for CO2 Scrubber

8. Failure to establish differential pressure operating range for CO2 Scubber

9. Failure to provide scrubbant flow and gas temp for Yeast Plant Scrubber

10. Failure to demonstrate compliance for Yeast Plant Scrubber

 

ICP violations:

1. Failure to comply with the MON

2. Failure to include excursion and corrective action in semi-annual report

3. Failure to maintain corrective action records for temp excursions

 

“MON” = Miscellaneous Organic NESHAP

“NESHAP = National Emission Standards for Hazardous Air Pollutants

 

A tolling agreement was put in place to allow for PE Pekin, ICP and US EPA to
negotiate a resolution of the alleged violations. PE Pekin and counsel have met
with US EPA on a number of occasions to discuss the applicability of the MON
regulations to the fiber, germ and gluten driers and the Pekin facility. It has
become clear that Region 5 of US EPA is seeking to extend the applicability of
the MON by implementing a new, aggressive interpretation of the MON rules. The
thrust is to bring the driers within the MON regime, with the possible
implication that PE Pekin may be required to put emissions controls on the
driers, depending on the classification of the driers as emission sources. At a
conference with US EPA on October 4, 2019, PE Pekin offered to perform updated
stack testing to determine the classification of driers, and US EPA agreed to
that approach. The tolling agreement has been extended to June 30, 2020, to
allow for stack testing and further discussions.

 

Our counsel has given us an estimate of the financial exposure for fines and
penalties in this matter ranging from a worst case of $1,250,000 to a best case
of $387,000, with a most likely case of $537,000. This estimate is based on
guidelines published by US EPA.

 

 

 

 

SCHEDULE 3.1(x)
to Senior Secured Note Amendment Agreement

 

Indebtedness

 

None.

 

 

 

 

SCHEDULE 3.1(y)
to Senior Secured Note Amendment Agreement

 

Employee Relations

 

Pacific Ethanol Pekin, LLC is party to an Agreement with the United Steel, Paper
and Forestry, Rubber, Manufacturing, Energy, Allied Industry and Service Workers
International Union Loan on behalf of Local 7-662, dated November 1, 2018,
expiring October 31, 2022, covering the production employees at its Pekin
facility.

 

Illinois Corn Processing, LLC is party to an Agreement with the United Food &
Commercial Workers International Union, affiliated with the AFL-CIO & CLC,
Distillery, Wine and Allied Workers Division, Local #4D, dated October 31, 2016,
expiring October 31, 2021, covering the production employees at its ICP
facility.

 

 

 

 

SCHEDULE 3.1(aa)
to Senior Secured Note Amendment Agreement

 

Environmental Laws

 

Schedule 3.1(s) to the Senior Secured Note Amendment Agreement is incorporated
herein by reference.

 

 



 

 

